EXECUTION COPY STERLING CONSTRUCTION COMPANY, INC. CREDIT AGREEMENT DATED AS OF OCTOBER 31, 2007 COMERICA BANK AS ADMINISTRATIVE AGENT, SYNDICATION AGENT, DOCUMENTATION AGENT AND LEAD ARRANGER Detroit_801261_9 TABLE OF CONTENTS Page 1. DEFINITIONS. 1 1.1 Certain Defined Terms 1 2. REVOLVING CREDIT. 23 2.1 Commitment 23 2.2 Accrual of Interest and Maturity; Evidence of Indebtedness. 23 2.3 Requests for and Refundings and Conversions of Advances 24 2.4 Disbursement of Advances. 26 2.5 Swing Line Advances 27 2.6 Interest Payments; Default Interest 33 2.7 Optional Prepayments. 34 2.8 Prime-based Advance in Absence of Election or Upon Default 35 2.9 Revolving Credit Facility Fee 35 2.10 Mandatory Repayment of Revolving Credit Advances. 35 2.11 Optional Reduction or Termination of Revolving Credit Aggregate Commitment 36 2.12 Use of Proceeds of Advances 37 3. LETTERS OF CREDIT. 37 3.1 Letters of Credit 37 3.2 Conditions to Issuance 38 3.3 Notice 39 3.4 Letter of Credit Fees; Increased Costs 39 3.5 Other Fees 41 3.6 Drawings and Demands for Payment Under Letters of Credit. 41 3.7 Obligations Irrevocable 42 3.8 Risk Under Letters of Credit. 44 3.9 Indemnification 44 3.10 Right of Reimbursement 45 4. INTENTIONALLY OMITTED. 46 5. CONDITIONS. 46 5.1 Conditions of Initial Advances 46 5.2 Continuing Conditions 50 6. REPRESENTATIONS AND WARRANTIES. 50 6.1 Corporate Authority 50 6.2 Due Authorization 50 6.3 Good Title; Leases; Assets; No Liens 50 6.4 Taxes 51 6.5 No Defaults 51 6.6 Enforceability of Agreement and Loan Documents 51 i 6.7 Compliance with Laws 51 6.8 Non-contravention 52 6.9 Litigation 52 6.10 Consents, Approvals and Filings, Etc 52 6.11 Agreements Affecting Financial Condition 52 6.12 No Investment Company or Margin Stock 52 6.13 ERISA 53 6.14 Conditions Affecting Business or Properties 53 6.15 Environmental and Safety Matters 53 6.16 Subsidiaries 54 6.17 Intentionally Omitted 54 6.18 Intentionally Omitted 54 6.19 Franchises, Patents, Copyrights, Tradenames, etc 54 6.20 Capital Structure 54 6.21 Accuracy of Information 54 6.22 Solvency 55 6.23 Employee Matters 55 6.24 No Misrepresentation 55 6.25 Corporate Documents and Corporate Existence 55 6.26 Acquisition Documents. 56 7. AFFIRMATIVE COVENANTS. 56 7.1 Financial Statements 57 7.2 Certificates; Other Information 57 7.3 Intentionally Omitted 59 7.4 Conduct of Business and Maintenance of Existence; Compliance with Laws.59 7.5 Maintenance of Property; Insurance 59 7.6 Inspection of Property; Books and Records, Discussions 59 7.7 Notices 60 7.8 Hazardous Material Laws 61 7.9 Financial Covenants. 62 7.10 Governmental and Other Approvals 62 7.11 Compliance with ERISA; ERISA Notices 62 7.12 Defense of Collateral 63 7.13 Future Subsidiaries; Additional Collateral. 63 7.14 Accounts 64 7.15 Use of Proceeds 64 7.16 Post-Closing Items 65 7.17 Further Assurances and Information 66 8. NEGATIVE COVENANTS. 66 8.1 Limitation on Debt 66 8.2 Limitation on Liens 67 8.3 Acquisitions 68 8.4 Limitation on Mergers, Dissolution or Sale of Assets 68 8.5 Restricted Payments 69 8.6 Put and Call 70 ii 8.7 Limitation on Investments, Loans and Advances 70 8.8 Transactions with Affiliates 71 8.9 Sale-Leaseback Transactions; Sale of Accounts or Notes Receivables 71 8.10 Limitations on Other Restrictions 71 8.11 Prepayment of Debt 71 8.12 Amendment of Certain Documents 72 8.13 Modification of Certain Agreements 72 8.14 Management Fees 72 8.15 Fiscal Year 72 9. DEFAULTS. 72 9.1 Events of Default 72 9.2 Exercise of Remedies 75 9.3 Rights Cumulative 75 9.4 Waiver by Borrowers of Certain Laws 76 9.5 Waiver of Defaults 76 9.6 Set Off 76 10. PAYMENTS, RECOVERIES AND COLLECTIONS. 76 10.1 Payment Procedure 76 10.2 Application of Proceeds of Collateral 78 10.3 Pro-rata Recovery 78 11. CHANGES IN LAW OR CIRCUMSTANCES; INCREASED COSTS. 78 11.1 Reimbursement of Prepayment Costs 79 11.2 Eurodollar Lending Office 79 11.3 Circumstances Affecting Eurodollar-based Rate Availability 79 11.4 Laws Affecting Eurodollar-based Advance Availability 80 11.5 Increased Cost of Eurodollar-based Advances 80 11.6 Capital Adequacy and Other Increased Costs 81 11.7 Right of Lenders to Fund through Branches and Affiliates 82 11.8 Margin Adjustment 82 12. AGENT. 83 12.1 Appointment of Agent 83 12.2 Deposit Account with Agent 84 12.3 Scope of Agent’s Duties 84 12.4 Successor Agent 84 12.5 Credit Decisions 85 12.6 Authority of Agent to Enforce This Agreement 85 12.7 Indemnification of Agent 85 12.8 Knowledge of Default 86 12.9 Agent’s Authorization; Action by Lenders 86 12.10 Enforcement Actions by the Agent 87 12.11 Collateral Matters. 87 12.12 Agents in their Individual Capacities 88 12.13 Agent’s Fees 88 iii 12.14 Documentation Agent or other Titles 88 12.15 No Reliance on Agent’s Customer Identification Program 88 13. MISCELLANEOUS. 89 13.1 Accounting Principles 89 13.2 Consent to Jurisdiction 89 13.3 Law of Texas 89 13.4 Interest 89 13.5 Closing Costs and Other Costs; Indemnification. 90 13.6 Notices 92 13.7 Further Action 93 13.8 Successors and Assigns; Participations; Assignments. 93 13.9 Counterparts; Execution 96 13.10 Amendment and Waiver 96 13.11 Confidentiality 97 13.12 Substitution of Lenders 98 13.13 Withholding Taxes 99 13.14 Taxes and Fees 99 13.15 WAIVER OF JURY TRIAL 99 13.16 Patriot Act Notice 100 13.17 Complete Agreement; Conflicts 100 13.18 Severability 100 13.19 Table of Contents and Headings; Section References 100 13.20 Construction of Certain Provisions 101 13.21 Independence of Covenants 101 13.22 Electronic Transmissions 101 13.23 Advertisements 102 13.24 Reliance on and Survival of Provisions 102 13.25 Joint and Several Liability 102 iv EXHIBITS A FORM OF REQUEST FOR REVOLVING CREDIT ADVANCE B FORM OF REVOLVING CREDIT NOTE C FORM OF SWING LINE NOTE D FORM OF REQUEST FOR SWING LINE ADVANCE E FORM OF NOTICE OF LETTERS OF CREDIT F FORM OF SECURITY AGREEMENT G FORM OF JOINDER AGREEMENT H FORM OF ASSIGNMENT AGREEMENT I INTENTIONALLY OMITTED J FORM OF COVENANT COMPLIANCE REPORT K INTENTIONALLY OMITTED L INTENTIONALLY OMITTED M FORM OF SWING LINE PARTICIPATION CERTIFICATE SCHEDULES Schedule 1.1Applicable Margin Grid Schedule 1.2Percentages and Allocations Schedule 1.3Corporate Information Schedule 1.4Existing Comerica Loans Schedule 1.5Existing Letters of Credit Schedule 5.1(c)Jurisdictions of Organization Schedule 5.2Jurisdictions where each Credit Party is Authorized to do Business Schedule 6.3(b)Owned Real Property Schedule 6.4Exceptions to Tax Filings Schedule 6.7Violations of Law Schedule 6.9Litigation Schedule 6.10Third Party Consents Schedule 6.13Benefit Plans Schedule 6.15Environmental Schedule 6.16Subsidiaries Schedule 6.19Trade Names Schedule 6.20Equity Interests Schedule 6.23Collective Bargaining Agreements and Grievances Schedule 8.1Existing Debt Schedule 8.1(i)Liberty Mutual Insurance Company Bonds Remaining Outstanding PostClosing Schedule 8.2Existing Liens Schedule 8.7Existing Investments Schedule 8.8Transactions with Affiliates Schedule 13.6Notices Detoit_801261_9 1 CREDIT AGREEMENT This Credit Agreement (“Agreement”) is made as of the 31st day of October, 2007, by and among the financial institutions from time to time signatory hereto (individually a “Lender,” and any and all such financial institutions collectively the “Lenders”), Comerica Bank, as Administrative Agent for the Lenders (in such capacity, the “Agent”), Arranger, Syndication Agent and Documentation Agent, Sterling Construction Company, Inc., a Delaware corporation (“Sterling”), Texas Sterling Construction Co., a Delaware corporation (“TSC”) and Oakhurst Management Corporation, a Texas corporation (“OMC” and together with Sterling and TSC, the “Borrowers” and each a “Borrower” as more specifically defined herein). RECITALS A.Borrowers have requested that the Lenders extend to them credit and letters of credit on the terms and conditions set forth herein. B.The Lenders are prepared to extend such credit as aforesaid, but only on the terms and conditions set forth in this Agreement. NOW THEREFORE, in consideration of the covenants contained herein, Borrowers, the Lenders, and the Agent agree as follows: 1.DEFINITIONS. 1.1Certain Defined Terms.For the purposes of this Agreement the following terms will have the following meanings: “Acquisition” shall mean the acquisition by Sterling of 100% of the issued and outstanding Equity Interests of RHBI and of at least 91% of the issued and outstanding Equity Interests of RHBL on the terms set forth in this Agreement and the Acquisition Documents. “Acquisition Documents” shall mean the Purchase Agreement dated October 31, 2007 by and among Sterling, Thomas Fisher and the Sellers (the “Purchase Agreement”) and all documents related thereto or executed and delivered in connection therewith, as the same may be amended, restated or otherwise modified in compliance with this
